                        Case 2:19-cv-00603-PD Document 7 Filed 02/26/19 Page 1 of 1




                             '       I~ THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF PENNSYLVA~IA




             DATE:           2/26119

             TO:             Ed Andrews, Deputy Clerk to Magistrate Judge Carol Sandra Moore Wells

             FROM:           Peggy Rosser, Deputy Clerk

             RE:        STATE COURT RECORD
                                                                                             F~LED
             CAPTIO:'.'\:    Taylor v. Commonwealth of PA, et al                             h:.j 2 6 2019
                                                                                          KATE titi.r\i\MAN, Clerk
             CASE NO:        CAl9-603                                                   By_~        ___Dep. Clerk


                  Please acknowledge receipt of the State Court Record as described in the attached letter,
             which has been received by you.




             Please sign and return this letter to the Clerk's Office for filing as a receipt of the State Court
             Record.




                                                    ...,.                                        ....
. ....   \
                   -·                                          ......
